Orders, Supreme Court, New York County (David Saxe, J.), entered September 27, 1995 and Feb*275ruary 13, 1996, which granted defendant’s motion for various pendente lite relief, and, upon plaintiff’s motion for reargument and renewal, denied renewal, granted reargument, and adhered to the prior detérmination, unanimously affirmed, without costs.
Since plaintiff failed to provide the requested financial documentation, including his 1994 income tax return or an estimate thereof and a complete net worth statement, the IAS Court properly drew an adverse inference with respect to his financial condition (22 NYCRR 202.16 [k] [5]), and he cannot now complain that the award exceeds his ability to pay. Plaintiff’s self-imposed tax liabilities were properly given little weight (see, Matter of Knights v Knights, 71 NY2d 865). Plaintiff’s remedy for any perceived inequities in the award is a speedy trial (Sayer v Sayer, 130 AD2d 407). We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.